Citation Nr: 1101975	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-18 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased disability ratings for right hip 
degenerative arthritis, currently evaluated as 10 percent 
disabling prior to June 9, 2009 and 30 percent disabling 
thereafter.

2.  Entitlement to service connection for bilateral ear pain.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for H. Pylori.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to November 
2007.  She served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran perfected an appeal as to the issues above.  The case has 
been transferred to the jurisdiction of the Roanoke, Virginia RO.  

The issues of entitlement to service connection for bilateral ear 
pain, bilateral hearing loss, and H. Pylori are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 31, 2009, the Veteran's service-connected 
right hip disability was manifested by pain, abnormal posture, 
slightly antalgic gait, and some limitation of motion, but with 
flexion equal to or greater than 45 degrees; the overall right 
hip disability was no more than slight in degree.  

2.  Since March 31, 2009, the Veteran's service-connected right 
hip disability has been manifested by pain, fatigue, altered 
gait, and some limitation of motion including external rotation 
limited to 15 degrees, but with flexion equal to or greater than 
20 degrees.  






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for right hip degenerative arthritis prior to March 31, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2010).

2.  The criteria for a disability rating of 30 percent for right 
hip degenerative arthritis have been more nearly approximated 
from March 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

3.  The criteria for a separate 10 percent disability rating for 
limitation of external rotation caused by right hip degenerative 
arthritis is warranted since March 31, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2009 and September 2009 letters, the 
Veteran was provided notice regarding what information and 
evidence was needed to substantiate her claim for higher ratings 
for her service-connected right hip disability, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letters also advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last readjudicated 
in July 2010.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for right hip 
degenerative arthritis.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service- connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.  The Board finds that the 
examinations were adequate to allow proper adjudication of the 
issue on appeal.  The examiners conducted complete examinations, 
recorded all findings considered relevant under the applicable 
diagnostic codes, and considered the full history of the 
disability.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Normal ranges of motion of the hip are hip flexion from 0 degrees 
to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis of 
ankylosis.  Favorable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees and slight adduction or 
abduction is to be rated 60 percent disabling; intermediate 
ankylosis of the hip is to be rated 70 percent disabling; and 
extremely unfavorable ankylosis, with the foot not reaching 
ground, crutches necessitated, is to be rated 90 percent 
disabling, and is entitled to special monthly compensation.  38 
C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating for 
limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 percent 
rating is for flexion of the thigh that is limited to 30 degrees; 
a 30 percent rating is for flexion of the thigh that is limited 
to 20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that her hip disability causes limited 
mobility, weakness, stiffness, swelling, grinding, giving way, 
lack of endurance, locking, fatigability, dislocation, warmth, 
spasm, tenderness and pain.  She reports having a limp.  
Initially, the Board notes that service connection is in effect 
for numbness of the right lower leg due to degenerative arthritis 
of the right hip.  The disability rating for that disability is 
not the subject of this decision.  

X-rays show degenerative arthritis of the right hip.

The Veteran was afforded a VA contracted examination in September 
2007.  She complained of hip weakness, stiffness, giving way, 
lack of endurance, locking, fatigability, dislocation, and pain.  
She denied swelling, heat, and redness.  She reported a very 
limited range of motion.  Physical examination revealed an 
abnormal posture in that the Veteran was leaning with increased 
weight on the left leg.  Gait was slightly antalgic and she was 
favoring the left leg.  The right hip showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  Flexion was to 85 degrees, abduction to 35 
degrees, and internal rotation to 35 degrees; extension, 
adduction, and external rotation were full.  There was pain at 
the end range of motion, except for external rotation where pain 
began earlier, at 50 degrees.  The joint function was 
additionally limited by pain after repetitive use.  Pain did not 
result in any further reduction in range of motion.  Joint 
function was not additionally limited by fatigue, weakness, lack 
of endurance and incoordination after repetitive use.  The 
examiner diagnosed degenerative arthritis of the right hip 
(acetabulum) joints.

Army clinic records from December 2007 indicate that the 
Veteran's hip was tender to palpation and painful.  There was no 
erythema.  Flexion, extension, abduction, adduction, and internal 
and external rotation were normal.  There was no instability or 
weakness.

In a March 2009 statement, the Veteran's private physician, Dr. 
S., reported that the Veteran had osteoarthritis of the right hip 
with deformation of the femoral head.  According to Dr. S., the 
Veteran had no mobility in either hip joint on examination and 
demonstrated acetabulae protrusio on X-ray of her hip.  He noted 
that the Veteran will require a total right hip replacement.

In June 2009, the Veteran was examined at a VA orthopedic surgery 
consultation.  She complained of chronic right hip pain.  
Physical examination revealed a 15 to 20 degree flexion 
contracture.  The Veteran was only capable of approximately 15 to 
20 degrees of abduction as well, prior to extreme pain.  Internal 
and external rotation were extremely limited and there was a 
block to performing these maneuvers past approximately 25 percent 
of normal.  X-rays showed abnormal anatomy which appeared to be 
congenital, with considerable secondary arthritic changes 
throughout the hip.  The impression was severe degenerative joint 
disease of the right hip, likely secondary to congenital 
abnormalities.  The orthopedic surgeon opined that the findings 
on X-ray were consistent with Otto-pelvis and the Veteran's 
symptoms and disease progression were consistent with this 
diagnosis.  

The Veteran was afforded another VA contracted examination in 
July 2009.  She complained of right hip pain, weakness, 
stiffness, swelling, heat, giving way, lack of endurance, 
locking, fatigability, tenderness, and dislocation.  She denied 
redness, deformity, drainage, effusion or subluxation.  Physical 
examination revealed a normal posture and gait.  The right hip 
was tender.  There were no signs of edema, instability, abnormal 
movement, effusion, weakness, redness, heat, deformity, guarding 
of movement, malalignment, or drainage.  There was no 
subluxation.  There was pain after repetitive use.  Range of 
motion was full in all planes after repetitive range of motion 
without any additional degree of limitation.  The examiner 
diagnosed right hip degenerative arthritis acetabulum joints.  

A VA form for results of examination for housebound status or 
permanent need for regular aid and attendance was completed by a 
private physician in October 2009.  The physician noted that the 
Veteran had an altered gait and marked limitation of motion in 
the right hip.  

In an April 2010 statement, Dr. S. indicated that the Veteran's 
hip pain affects her gait and that she has fatigue.  

Prior to March 31, 2009, the evidence reflects that the Veteran's 
right hip disability at worst, caused reduced flexion to 85 
degrees, abduction to 35 degrees, and internal rotation to 35 
degrees, with no further reduction of motion after repetitive 
use.  Thigh flexion to 85 degrees does not warrant a rating 
higher than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252 (requiring flexion limited to 30 degrees for a rating in 
excess of 10 percent).  The Veteran could warrant a separate 
rating for thigh impairment if limitation of rotation caused her 
to not be able to toe-out more than 15 degrees, or limitation of 
adduction caused her to not be able to cross her legs or with 
limitation of abduction with motion lost beyond 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5253.  As none of these 
situations applies in the present case, the limitation of 
abduction and internal rotation shown in this case do not warrant 
higher or separate ratings prior to March 31, 2009.  

The Veteran has acetabulae protrusio and deformation of the 
femoral head which indicates impairment of the femur.  Diagnostic 
Code 5255 is used for rating impairment of the femur and 
distinguishes between fracture of the femur and malunion of the 
femur.  See 38 C.F.R. § 4.71a.  In this case, no fracture of the 
femur is shown.  Diagnostic Code 5255 allows for 10, 20 and 30 
percent disability ratings for malunion of the femur when it 
results in slight, moderate, and marked knee or hip disability, 
respectively.  The Board notes that evaluation of the same 
manifestations under different diagnoses, or "pyramiding", is 
precluded by 38 C.F.R. § 4.14 (2010).  As the Veteran is already 
separately rated for right knee disability, the impairment of the 
right hip would only be for consideration for a rating under 
Diagnostic Code 5255.  Here, prior to March 31, 2009, the 
Veteran's right hip disability was manifested by pain, abnormal 
posture, slightly antalgic gait, and some limitation of motion, 
but with flexion greater than 30 degrees.  Such is not 
representative of more than slight impairment of the hip.  

As of March 31, 2009, the medical evidence suggests that the 
Veteran has limitation of flexion of the thigh to 20 degrees.  As 
such, a 30 percent rating is warranted under Diagnostic Code 
5252, effective March 31, 2009.  

Likewise, the medical evidence suggests that the Veteran has 
limitation of external rotation of the hip so that she cannot 
toe-out more than 15 degrees.  In June 2009, a VA orthopedic 
surgeon noted that internal rotation was approximately 10 degrees 
and external rotation was approximately 15 degrees.  The degree 
of internal and external rotation is based on the physician's 
comment that these movements could not be performed past 
approximately 25 percent of normal.  While VA regulation does not 
define the normal range of hip rotation, the VA contracted 
examiner noted that normal external rotation is 60 degrees and 
normal internal rotation is 40 degrees.  If a Veteran has 
impairment of the thigh resulting in limitation of rotation where 
she cannot toe-out more than 15 degrees, a 10 percent rating is 
assigned under Diagnostic Code 5253.  See 38 C.F.R. § 4.71a.  As 
such, a separate 10 percent rating is warranted for limitation of 
external rotation of the right hip.  The Board recognized that 
the hip range of motion was reported as full at the July 2009 VA 
contracted examination.  As examination before and after July 
2009 showed significantly reduced range of motion, the Board 
finds that the preponderance of the evidence indicates that the 
limitation of external rotation has persisted from March 31, 2009 
to the present and staging of the 10 percent rating is not 
appropriate.  

Ratings in excess of 10 percent (limitation of external rotation) 
and 30 percent (limitation of flexion) are not warranted for the 
Veteran's right hip disability at any time since March 31, 2009.  
While in March 2009 Dr. S. reported that the Veteran had no 
mobility in the right hip joint, all of the other medical testing 
has revealed at least some limitation of motion of the hip.  This 
includes the June 2009 VA orthopedic surgery consultation, the 
July 2009 VA contracted examination, and the form regarding 
housebound status or permanent need for regular aid and 
attendance completed by a private physician in October 2009 
(noting marked limitation of motion rather than an absence of 
motion).  Thus, the Board finds that the preponderance of the 
evidence reflects that the Veteran has motion of the hip.  As 
motion of the hip is shown, a rating for ankylosis is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  

Since March 31, 2009, for a rating higher than 30 percent based 
on limitation of flexion, the evidence would need to show flexion 
limited to 10 degrees.  In this case, flexion was 20 degrees or 
greater.  Flexion to this degree more closely resembles the 
criteria for a 30 percent rating (flexion limited to 20 degrees) 
than a 40 percent rating (flexion limited to 10 degrees).  As 
such, a rating in excess of 30 percent is not warranted for 
limitation of thigh flexion.  Limitation of extension is not 
shown; abduction is greater than 10 degrees and there is no 
indication that the Veteran cannot cross the legs.  As such, 
higher or separate ratings under Diagnostic Codes 5251 and 5253 
are not warranted.  See 38 C.F.R. § 4.71a.   

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
evaluations in excess of those presently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 
38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has considered whether any alternate diagnostic codes 
afford a higher rating here.  However, the Board finds no 
diagnostic code that would allow for ratings in excess of those 
already assigned.  In this regard, the Veteran does not contend 
and the medical evidence does not indicate that she has flail 
joint.  Thus, rating under Diagnostic Code 5254 is not warranted 
in this case.  See 38 C.F.R. § 4.71a (2010).  As the highest 
rating available for malunion of the femur under Diagnostic Code 
5255 is 30 percent, rating under that diagnostic code would not 
result in a higher rating.  A separate rating under Diagnostic 
Code 5255 cannot be assigned as that would be considered 
pyramiding with the other disability ratings currently assigned, 
which contemplate hip disability.  See 38 C.F.R. § 4.14.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of her right hip disability.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for disability ratings in excess of those assigned for 
the indicated periods.

The Board has also considered whether the Veteran's right hip 
degenerative arthritis presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case 
there are no exceptional or unusual factors with regard to the 
Veteran's right hip degenerative arthritis.  The threshold factor 
for extra-schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claims 
for even higher ratings, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for right hip degenerative 
arthritis prior to March 31, 2009 is denied.  

A 30 percent, but no higher, rating for right hip degenerative 
arthritis is granted from March 31, 2009, subject to the 
applicable laws and regulations governing the payment of monetary 
benefits.

A separate 10 percent, but no higher, rating for limitation of 
external rotation caused by right hip degenerative arthritis is 
granted from March 31, 2009, subject to the applicable laws and 
regulations governing the payment of monetary benefits.  


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection for bilateral ear pain, 
bilateral hearing loss, and H. Pylori.

The service connection claims must be remanded so that the 
Veteran can be provided notice as required by the VCAA.  While 
the Veteran signed a statement at the time she filed her claims 
acknowledging that she had been notified about the evidence and 
information VA needs to substantiate the claims as well as what 
kinds of information and evidence VA will try to obtain and what 
types of information and evidence she needs to provide, a copy of 
any notice provided is not in the claims file.  Without a copy of 
the notice provided, the Board cannot determine if the notice was 
adequate.  Therefore, on remand the Veteran should be provided 
with VCAA compliant notice for her claims.  The Board notes that 
as the Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, she should be provided notice 
regarding how to substantiate a claim for an undiagnosed illness.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice 
that includes an explanation of the evidence 
VA will attempt to obtain and which evidence 
she is responsible for providing, notice of 
any evidence that is necessary to 
substantiate the claims for service 
connection to include for an undiagnosed 
illness, and an explanation as to the 
information or evidence needed to establish a 
disability rating and effective date for the 
claim on appeal, in accordance with the 
decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain treatment records from the VA 
Medical Center in Richmond, Virginia dating 
since March 2010.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on her part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


